Cite as 2015 Ark. 48

                SUPREME COURT OF ARKANSAS
                                        No.   CV-14-585

JAMES TREE AND CRANE SERVICE,                      Opinion Delivered February 17, 2015
INC., AND ROGER WILLIAMS
                    APPELLANTS

V.

                                                   SPECIAL MASTER APPOINTED.
TERRI FOUGHT
                                  APPELLEE


                                        PER CURIAM


       Appellants James Tree and Crane Service, Inc., and Roger Williams filed a petition for

writ of certiorari to complete the record on June 30, 2014. This court granted the petition

on July 31, 2014, and issued the writ for the court reporter to complete the record within ten

days. After granting an additional twenty-day extension of time to lodge the record, on

October 9, 2014, we granted a final sixty-day extension of the writ for the record to be

completed and filed with this court on December 8, 2014. On December 5, 2014, appellant

filed a petition for judicial relief stating that the court reporter, Sheila Russell, had advised

them that the record would not be completed by the December 8, 2014 deadline. In the

petition, appellants requested additional time for the court reporter to prepare the record.

This court granted the petition and extended the time for filing the record to January 28,

2015. We also ordered the court reporter to appear before this court on January 29, 2015,

to show cause why she should not be held in contempt for her failure to comply with the writ
                                        Cite as 2015 Ark. 48

of certiorari, as previously ordered.

       The record was not completed and filed on January 28, 2015. The court reporter

appeared before this court on January 29, 2015, and entered a plea of not guilty. At that time,

this court advised the court reporter that we would appoint a special master to make findings

of fact concerning this matter.

       We hereby appoint the Honorable John Mauzy Pittman as special master to conduct

a hearing, to make findings of fact, and to file his findings with this court’s clerk. Upon

receipt of the special master’s findings, we will render a decision in this matter.

       It is so ordered.




                                                 2                                    CV-14-585